Name: Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  regions of EU Member States;  trade
 Date Published: nan

 31 . 7. 92 Official Journal of the European Communities No L 217/17 COMMISSION REGULATION (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance requirements and the need for sound management, a longer period of validity being allowed for aid certificates in view of the special situation of the Canary Islands ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, for the sake of sound management of the supply arrangements, conditions should be laid down for the release of the security ; Whereas Council Regulation (EEC) No 3035/80 (3), as last amended by Regulation (EEC) No 3381 /90 (4), lays down the general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II of the Treaty ; whereas those rules should be applied for determining the amount of the aid relating to goods falling within CN codes 1901 90 90 and 2106 90 91 ; Whereas pursuant to Council Regulation (EEC) No 1601 /92 the supply arrangements are applicable from 1 July 1992 ; whereas it should be laid down that the detailed rules of application are to apply from the same date ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ^), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1 695/92 (2) lays down in particular the detailed rules, for the applica ­ tion of the specific supply arrangements for the Canary Islands relating to certain agricultural products ; Whereas, to take account of the specific needs of the milk products sector, additional rules to the provisions of Regulation (EEC) No 1695/92 or derogations therefrom should be laid down ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92 an annual forecast supply balance relating to milk products should be established for the Canary Islands ; Whereas to ensure that requirements are met in terms of quantities, prices and quality, supplies to the Canary Islands consist of products originating in third countries on which no levies or customs duties are charged of Community products on terms equivalent to the advan ­ tage resulting from exemption from import duties ; whereas products of Community origin must qualify for aids for that purpose ; Whereas such aids must be fixed taking into account in particular the supply costs from the world market, the conditions resulting from the geographical situation of the archipelago and the pricing of exports to third coun ­ tries for the products in question ; Whereas provision should be made for the appointment by the Member State concerned of the authority to be responsible for the management of the supply arrange ­ ments ; Whereas a timetable should be drawn up for the submis ­ sion of licence applications and the conditions of accep ­ tance of such applications should be laid down, in par ­ ticular as regards the provision of a security ; whereas the duration of the validity of import licences and aid certifi ­ cates should also be fixed having regard to the supply HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 2 of Regulation (EEC) No 1601 /92 the quantities of the forecast supply balance for the Canary Islands which qualify for Community aid or exemption from the levy on imports from third coun ­ tries shall be as set out in Annex 1 . 2 . Pursuant to Article 3 of Regulation (EEC) No 1601 /92 the amount of the aids shall be as set out in Annex II. Article 2 The amount of the aids fixed for skimmed-milk powder and butter shall also apply to goods falling within CN codes 1901 90 90 and 2106 90 91 , the rules laid down by Regulation (EEC) No 3035/80 for calculating the amount of the refund on such goods applying mutatis mutandis. C) OJ No L 173, 27 . 6. 1992, p . 13 . (2) OJ No L 179, 1 . 7. 1992, p . 1 . (3) OJ No L 323, 29 . 11 . 1980, p. 29. (4) OJ No L 327, 27 . 11 . 1990, p. 4. 31 . 7. 92No L 217/18 Official Journal of the European Communities Article 3 Spain shall appoint the authority responsible for : (a) issuing the import licence provided for in Article 2 of Regulation (EEC) No 1695/92 ; (b) issuing the aid certificate provided for in Article 4 of the abovementioned Regulation ; (c) payment of aid to the operators concerned and man ­ agement of securities. Article 4 1 . Licence applications shall be submitted to the competent authority in the first five working days of each month. A licence application shall be admissible only if : (a) it does not exceed the maximum available quantity for each product and for the period concerned ; (b) before expiry of the time limit for the submission of licence applications, proof is furnished that the in ­ terested party has provided a security. The amount of the security shall be :  ECU 5/100 kg for products falling within CN code 0401 , 1901 90 90 and 2106 90 91 ,  ECU 10/100 kg for products falling within CN code 0402,  ECU 15/100 kg for products falling within CN codes 0405 and 0406. 2. Licences shall be issued on the tenth working day of each month. Article 5 1 . The period of validity of import licences shall expire on the last day of the month following the month of issue. 2. The period of validity of aid certificates shall expire on the last day of the second month following the month of issue . Article 6 Notwithstanding Regulation (EEC) No 3719/88, the se ­ curity shall be released where : (a) the competent authority has not accepted an applica ­ tion ; in such cases the security shall be released for the quantities for which the application has not been accepted ; (b) the operator has withdrawn his application in ac ­ cordance with Article 4 (2) of Regulation (EEC) No 1695/92 ; (c) proof is furnished that the licence has been used in accordance with Regulation (EEC) No 1695/92 and this Regulation ; in such cases the security shall be released for the quantities charged to the licence. Article 7 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 217/ 1931 . 7. 92 Official Journal of the European Communities ANNEX I Supply balance for the Canary Islands relating to milk products (or the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description Amount 0401 Milk and cream, not concentrated nor containing added sugar or other 65 000 sweetening matter 0402 Milk and cream, concentrated or containing added sugar or other swee ­ 19 000 tening matter 0405 Butter 4 500 0406 &gt; \ &gt; 0406 30 \ 0406 90 23 \ 0406 90 25 I 0406 90 27 1  º Cheese 1i  º 12 000 0406 90 77 0406 90 79 0406 90 81 0406 90 89 4 4 1901 90 90 Milk-based preparations containing no fat 12 000 2106 90 91 Milk-based preparations for infants, containing no milkfats, etc. 800 No L 217/20 Official Journal of the European Communities 31 . 7. 92 ANNEX II (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter (') : 0401 10  Of a fat content, by weight, not exceeding 1 % : l 0401 10 10 In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 (') 6,36 0401 10 90   Other 0401 10 90 000 C) 636 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : I 0401 20 11    In immediate packings of a net content not exceeding 2 litres : \ l  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 (') 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 (') 9,61 0401 20 19 Other : I  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 0) 6,36  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 (') 9,61   Exceeding 3 % : I I 0401 20 91 In immediate packings of a net content not exceeding 2 litres : l l l  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 (') 12,65  Of a fat content, by weight, exceeding 4 % 0401 20 91 500 (') 14,67 0401 20 99 Other :  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 0 12,65  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 (') 14,67 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight : I  Not exceeding 10 % 0401 30 11 100 0) 18,72  Exceeding 10 % but not exceeding 17 % 0401 30 11 400 ( l) 28,65 \  Exceeding 17 % 0401 30 11 700 (') 42,84 0401 30 19    Other :  Of a fat content, by weight :  Not exceeding 10 % 0401 30 19 100 (') 18,72  Exceeding 10 % but not exceeding 17 % 0401 30 19 400 (') 28,65  Exceeding 17 % 0401 30 19 700 (') 42,84   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight :  Not exceeding 35 % 0401 30 31 100 (') 50,94  Exceeding 35 % but not exceeding 39 % 0401 30 31 400 (') 7931  Exceeding 39 % 0401 30 31 700 (') 87,41 31 . 7. 92 Official Journal of the European Communities No L 217/21 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0) (2) (3) (4) (5) 0401 30 39 Other :  Of a fat content, by weight :  Not exceeding 35 % 0401 30 39 100 (') 50,94  Exceeding 35 % but not exceeding 39 % 0401 30 39 400 0 79,31  Exceeding 39 % 0401 30 39 700 0 87,41   Exceeding 45 % : \ 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight :  Not exceeding 68 % 0401 30 91 100 (') 99,57  Exceeding 68 % but not exceeding 80 % 0401 30 91 400 (') 146,17  Exceeding 80 % 0401 30 91 700 C ) 170,49 0401 30 99 Other :  Of a fat content, by weight : I  Not exceeding 68 % 0401 30 99 100 (') 99,57  Exceeding 68 % but not exceeding 80 % 0401 30 99 400 0 146,17 - Exceeding 80 % 0401 30 99 700 0) 170,49 0402 Milk and cream, concentrated or containing added sugar or other sweete ­ ning matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1 ,5 % :   Not containing added sugar or other sweetening matter (2) : 040210 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 1 1 000 (2) 65,00 0402 10 19    Other   Other (3) : 0402 10 19 000 (2) 65,00 040210 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 000 0 0,6500 0402 10 99    Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 10 99 000 (3) 0,6500 0402 21   Not containing added sugar or other sweetening matter (2) :    Of a fat content, by weight, not exceeding 27 % : 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight :  Not exceeding 11 % 0402 21 1 1 200 0 65,00  Exceeding 1 1 % but not exceeding 1 7 % 0402 21 1 1 300 (2) 99,72  Exceeding 17 % but not exceeding 25 % 0402 21 1 1 500 (2) 106,00 l  Exceeding 25 % 0402 21 1 1 900 (2) 112,00     Other : I I 0402 21 17      Of a fat content, by weight, not exceeding 11 % 0402 21 17 000 (2) 65,00 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % :  Not exceeding 17 % 0402 21 19 300 0 99,72  Exceeding 17 % but not exceeding 25 % 0402 21 19 500 (2) 106,00  Exceeding 25 % 0402 21 19 900 (2) 112,00 I    Of a fat content, by weight, exceeding 27 % : l No L 217/22 Official Journal of the European Communities 31 . 7. 92 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0 ) (2) (3) (4) (5) 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight : - Not 28 % 0402 21 91 100 0 115,96  Exceeding 28 % but not exceeding 29 % 0402 21 91 200 0 116,87  Exceeding 29 % but not exceeding 41 % 0402 21 91 300 0 118,53  Exceeding 41 % but not exceeding 45 % 0402 21 91 400 (2) 128,15  Exceeding 45 % but not exceeding 59 % 0402 21 91 500 (2) 131,43  Exceeding 59 % but not exceeding 69 % 0402 21 91 600 (2) 143,96  Exceeding 69 % but not exceeding 79 % 0402 21 91 700 (2) 151,51  Exceeding 79 % 0402 21 91 900 (2) 159,88 0402 21 99     Other :  Of a fat content, by weight :  Not exceeding 28 % 0402 21 99 100 (2) 1 15,96  Exceeding 28 % but not exceeding 29 % 0402 21 99 200 0 116,87  Exceeding 29 % but not exceeding 41 % 0402 21 99 300 (2) 118,53  Exceeding 41 % but not exceeding 45 % 0402 21 99 400 0 128,15 \  Exceeding 45 % but not exceeding 59 % 0402 21 99 500 (2) 131,43  Exceeding 59 % but not exceeding 69 % 0402 21 99 600 (2) 143,96  Exceeding 69 % but not exceeding 79 % 0402 21 99 700 (2) 151,51  Exceeding 79 % 0402 21 99 900 (2) 159,88 ex 0402 29 Other (3) :    Of a fat content, by weight, not exceeding 27 % :     Other : 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight :  Not exceeding 11 % 0402 29 15 200 (3) 0,6500  Exceeding 11 % but not exceeding 17% 0402 29 15 300 &lt;3) 0,9972  Exceeding 17 % but not exceeding 25 % 0402 29 15 500 0 1,0600  Exceeding 25 % 0402 29 15 900 0 1,1500 0402 29 19      Other :  Of a fat content, by weight :  Not exceeding 1 1 % 0402 29 19 200 0 0,6500  Exceeding 11 % but not exceeding 17% 0402 29 19 300 0 0,9972 I  Exceeding 17 % but not exceeding 25 % 0402 29 19 500 0 1,0600  Exceeding 25 % 0402 29 19 900 (3) 1,1500 l    Of a fat content, by weight, exceeding 27 % : No L 217/2331 . 7. 92 Official Journal of the European Communities (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0402 29 91    |n immediate packings of a net content not exceeding 2,5 kg :  Of a fat content, by weight :  Not exceeding 41 % 0402 29 91 100 0 1,1596  Exceeding 41 % 0402 29 91 500 0 1,2815 0402 29 99     Other :  Of a fat content, by weight :  Not exceeding 41 % 0402 29 99 100 (3) 1,1596  Exceeding 41 % 0402 29 99 500 (3) 1,2815  Other : 0402 91 Not containing added sugar or other sweetening matter (2) :    Of a fat content, by weight, not exceeding 8 % : 0402 91 1 1 In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content :  Of less than 1 5 % and of a fat content, by weight :  Not exceeding 3 % 0402 91 11 110 (2) 6,36  Exceeding 3 % 0402 91 11 120 (2) 12,65  Of 15 % or more and of a fat content, by weight :  Not exceeding 3 % 0402 91 11 310 (2) 19,53  Exceeding 3 % but not exceeding 7,4 % 0402 91 1 1 350 (2) 24,42 |  Exceeding 7,4 % 0402 91 1 1 370 (2) 30,28 0402 91 19     Other :  Of a non-fat lactic dry matter content :  Of less than 1 5 % and of a fat content, by weight :  Not exceeding 3 % 0402 91 19 110 (2) 6,36  Exceeding 3 % 0402 91 19 120 0 12,65  Of 1 5 % or more and of a fat content, by weight :  Not exceeding 3 % 0402 91 19 310 (2) 19,53  Exceeding 3 % but not exceeding 7,4 % 0402 91 19 350 (2) 24,42  Exceeding 7,4 % 0402 91 19 370 (2) 30,28    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content :  Of less than 15 % 0402 91 31 100 (2) 24,60  Of 15 % or more 0402 91 31 300 (2) 35,78 0402 91 39     Other :  Of a non-fat lactic dry matter content :  Of less than 1 5 % 0402 91 39 100 (2) 24,60  Of 15 % or more 0402 91 39 300 (2) 35,78    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 (2) 28,65 0402 91 59     Other    Of a fat content, by weight, exceeding 45 % : 0402 91 59 000 (2) 28,65 No L 217/24 Official Journal of the European Communities 31 . 7. 92 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0402 91 91 In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 000 0 99,57 0402 91 99     Other 0402 91 99 000 0 99,57 0402 99   Other : Of a fat content, by weight, not exceeding 9,5 % : 0402 99 11 In immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content of less than 1 5 % and of . a fat content, by weight (3) :  Not exceeding 3 % 0402 99 11 110 0 0,0636  Exceeding 3 % but not exceeding 6,9 % 0402 99 11 130 0 0,1265  Exceeding 6,9 % 0402 99 11 150 0 0,1967  Of a non-fat lactic dry matter content of 1 5 % or more and of a fat content, by weight (*) :  Not exceeding 3 % 0402 99 11 310 (4) 22,53  Exceeding 3 % but not exceeding 6,9 % 0402 99 1 1 330 0 27,52  Exceeding 6,9 % 0402 99 1 1 350 (4) 37,32 0402 99 19     Other :  Of a non-fat lactic dry matter content of less than 1 5 % and of a fat content, by weight (3) :  Not exceeding 3 % 0402 99 19 110 0 0,0636  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 130 0 0,1265  Exceeding 6,9 % 0402 99 19 150 0 0,1967  Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight (4) :  Not exceeding 3 % 0402 99 19 310 (4) 22,53  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 330 (4) 27,52  Exceeding 6,9 % 0402 99 19 350 (4) 37,32    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : l 0402 99 31     In immediate packings not exceeding 2,5 kg :  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 31 110 (3) 0,2663  Of a non-fat lactic dry matter content, by weight, of 1 5 % or more (4) 0402 99 31 150 (4) 38,94  Of a fat content, by weight, exceeding 21 % but not exceed ­ ing 39 % (3) 0402 99 31 300 0 0,5094  Of a fat content, by weight, exceeding 39 % (3) 0402 99 31 500 (3) 0,8741 0402 99 39     Other :  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 39 110 (3) 0,2663  Of a non-fat lactic dry matter content, by weight, of 1 5 % or more (4) 0402 99 39 150 (4) 38,94  Of a fat content, by weight, exceeding 21 % but not exceed ­ ing 39 % (3) 0402 99 39 300 (3) 0,5094  Of a fat content, by weight, exceeding 39 % (3) 0402 99 39 500 (3) 0,8741    Of a fat content, by weight, exceeding 45 % : 31 . 7. 92 Official Journal of the European Communities No L 217/25 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0402 99 91     In immediate packings not exceeding 2,5 kg (2) 0402 99 91 000 0 0,9957 0402 99 99     Other (2) 0402 99 99 000 0 0,9957 0405 00 Butter and other fats and oils derived from milk : 0405 00 10  Of a fat content, by weight, not exceeding 85 % :  Of less than 62 % 0405 00 10 100 (6)   Of 62 % or more but less than 78 % 0405 00 10 200 (6) 1 27,02  Of 78 % or more but less than 80 % 0405 00 10 300 C) 159,80  Of 80 % or more but less than 82 % 0405 00 10 500 (6) 163,90  Of 82 % or more 0405 00 10 700 (6) 168,00 0405 00 90  Other :  Of a fat content, by weight :  Not exceeding 99,5 % 0405 00 90 100 (6) 168,00 - Exceeding 99,5 % 0405 00 90 900 0 215,32 0406 10  Fresh (unripened or uncured) cheese, including whey cheese, and curd : 0406 30  Processed, cheese, not grated or powdered (6) : 0406 30 10   In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sail, of a fat content by weight in the dry matter, not exceeding 56 % : In the blending of which only Emmentaler and Gruyer have been used of a fat content by weight in the dry matter, not exceeding 56 % :     Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter :      Not exceeding 48 % :  Of a dry matter content, by weight :  Of less than 27 % 0406 30 10 100  - Of 27 % or more but less than 33 % 0406 30 10 150 22,83  Of 33 % or more but less than 38 % 0406 30 10 200 48,68  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter :  Of less than 20 % 0406 30 10 250 48,68  Of 20 % or more 0406 30 10 300 71,42  Of 43 % or more and of a fat content, by weight, in the dry matter :  Of less than 20 % 0406 30 10 350 48,68  Of 20 % or more but less than 40 % 0406 30 10 400 71,42  Of 40 % or more 0406 30 10 450 103,95      Exceeding 48 % :  Of a dry matter content, by weight : l  Of less than 33 % 0406 30 10 500   Of 33 % or more but less than 38 % 0406 30 10 550 48,68  Of 38 % or more but less than 43 % 0406 30 10 600 71,42 Official Journal of the European Communities 31 . 7. 92No L 217/26 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) W (5) 0406 30 10  Of 43 % or more but less than 46 % 0406 30 10 650 103,95 (cont'd)  Of 46 % or more and of a fat conent, by weight, in the dry matter :  Of less than 55 % 0406 30 10 700 103,95  Of 55 % or more 0406 30 10 750 126,87     Of a fat content, by weight, exceeding 36 % 0406 30 10 800 126,87    Other 0406 30 10 900  Other :    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 0406 30 31  Not exceeding 48 % :  Of a dry matter content, by weight :  Of less than 27 % 0406 30 31 100  Of 27 % or more but less than 33 % 0406 30 31 300 0 22,83  Of 33 % or more but less than 38 % 0406 30 31 500 0 48,68  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter :  Of less than 20 % 0406 30 31 710 0 48,68  Of 20 % or more 0406 30 31 730 0 71,42  Of 43 % or more and of a fat content, by weight, in the dry matter :  Of less than 20 % 0406 30 31 910 0 48,68  Of 20 % or more but less than 40 % 0406 30 31 930 0 71,42  Of 40 % or more 0406 30 31 950 0 103,95 0406 30 39     Exceeding 48 % :  Of a dry matter content, by weight :  Of less than 33 % 0406 30 39 100 \  Of 33 % or more but less than 38 % 0406 30 39 300 0 48,68  Of 38 % or more but less than 43 % 0406 30 39 500 0 71,42 I  Of 43 % or more but less than 46 % 0406 30 39 700 0 103,95  Of 46 % or more and of a fat content, by weight, in the dry matter : I  Of less than 55 % 0406 30 39 930 0 103,95  Of 55 % or more 0406 30 39 950 0 126,87 0406 30 90    Of a fat content, by weight, exceeding 36 % 0406 30 90 000 0 13535 0406 90 23    Edam :  Of a fat content, by weight, in the dry matter :  Of less than 39 % 0406 90 23 100 - Of 39 % or more 0406 90 23 900 0 135,35 0406 90 25    Tilsit :  Of a fat content, by weight, in the dry matter :  Of less than 39 % 0406 90 25 100  Of 39 % or more 0406 90 25 900 0 114,71 0406 90 27    Butterkase :  Of a fat content, by weight, in the dry matter :  Of less than 39 % 0406 90 27 100  Of 39 % or more 0406 90 27 900 0 110,79 31 . 7. 92 Official Journal of the European Communities No L 217/27 (in Ecu/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (1 ) (2) (3) (4) (5) 0406 90 77        Danbo, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo and Samse :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 77 100 0 13535  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 77 300 0 135,35  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 77 500 0 114,71 0406 90 79        Estrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin and Taleggio :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 79 100 I  Of a fat content, by weight, in the dry matter of39 % or more 0406 90 79 900 0 130,00 0406 90 81        Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby and Monterey :  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 81 100 &amp;  Of a fat content, by weight, in the dry matter of 39 % or more 0406 90 81 900 0 130,00 0406 96 89        Other :  Of a fat content, by weight, in the dry matter of less than 39 % :  Of a fat content, by weight, in the dry matter :  Of less than 5 % and of a content, by weight, in the dry matter of 32 % or more 0406 90 89 100 0 89,49  Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more 0406 90 89 200 0 98,13  Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % 0406 90 89 300 0 110,79  Of a fat content, by weight, in the dry matter of 39 % or more : I  Cheeses produced from whey 0406 90 89 910   Other cheeses of a water content, calculated by weight, of the non-fatty matter : l  Exceeding 47 % but not exceeding 52 % :  Idiasabal, manchego, roncal, manufactured exclusively from sheep's and/or goats' milk 0406 90 89 951 0 151,00  Other 0406 90 89 959 0 130,00  Exceeding 52 % but not exceeding 62 % :  Maasdam 0406 90 89 971 0 135,35 \  Manouri of a fat content, by weight, of30 % or more 0406 90 89 972 0 47,97 ¢4  Other 0406 90 89 979 0 13535 y, J*  Exceeding 62 % 0406 90 89 990  No L 217/28 Official Journal of the European Communities 31 . 7. 92 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation the fat content, by weight. The aid per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components : (a) the amount ' per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product ; however, where they and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098 /68 (OJ No L 184, 29 . 7. 1968, p. 10). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished products, and in particular,  the lactose content of the added whey. (4) The aid on 100 kilograms of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kilograms shown ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and, in particular,  the lactose content of the added whey. (*) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted. (6) Where the product contains casein and/or caseinates, the part corresponding to the casein and/or the added caseinates will not be taken into account for the purpose of calculating the aid. When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not casein and/or caseinates have been added per 100 kilograms and where this is the case, the actual content by weight of added casein and/or added caseinates of finished product.